[Cite as Cee v. Stone, 2017-Ohio-8687.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY




ALEXA CEE,                                             CASE NO. 14-17-06

       PETITIONER-APPELLEE,

      v.

BRETT STONE,                                           OPINION

       RESPONDENT-APPELLANT.



                  Appeal from Union County Common Pleas Court
                            Trial Court No. 17-DR-0007

      Judgment Affirmed in Part, Reversed in Part and Cause Remanded

                          Date of Decision: November 27, 2017



APPEARANCES:

        Alison Boggs for Appellant
Case No. 14-17-06


WILLAMOWSKI, J.

       {¶1} Respondent-appellant Brett Stone (“Stone”) brings this appeal from the

judgment of the Court of Common Pleas of Union County granting a civil protection

order (“CPO”) to petitioner-appellee Alexa Cee (“Cee”). On appeal, Stone claims

that 1) the trial court erred in upholding the CPO and 2) in restricting his right to

bear arms. For the reasons set forth below, the judgment is affirmed in part and

reversed in part.

       {¶2} On January 6, 2017, Cee filed a petition for an ex parte CPO, which was

granted by the trial court. Doc. 1 and 2. A full hearing on the petition was held on

January 18, 2017. Tr. 4. Following the hearing, the magistrate granted the CPO,

which included restrictions on Stone’s right to possess a firearm and to consume

alcohol. Doc. 16. Stone filed objections to the magistrate’s decision, arguing that

the magistrate erred in granting the CPO, erred in restricting his right to possess a

firearm, and erred in restricting his consumption of alcohol. Doc. 36. On April 13,

2017, the trial court overruled the objections regarding the granting of the CPO and

the restrictions on the right to possess a firearm. Doc. 37. However, the trial court

granted the objection regarding the restriction on the consumption of alcohol and

amended the CPO to reflect the change. Doc. 37 and 38. Stone filed a timely notice

of appeal from the trial court’s judgment. Doc. 48. On appeal, Stone raises the

following assignments of error.


                                         -2-
Case No. 14-17-06


                             First Assignment of Error

       The trial court erred when it upheld the [CPO].

                           Second Assignment of Error

       The conditions of the [CPO] prohibiting [Stone] from possessing,
       using, carrying or obtaining a deadly weapon and requiring
       [Stone] to turn over his deadly weapons and carry conceal weapon
       license is an abuse of discretion, not supported by the evidence,
       and violates [Stone’s] second amendment right to bear arms.

This court notes that the appellee has chosen not to file a brief in this case.

                                Propriety of the CPO

       {¶3} In the first assignment of error, Stone claims that the trial court erred by

granting Cee’s petition for a CPO. When reviewing a trial court’s decision to grant

a CPO, the decision will not be reversed absent a showing of an abuse of discretion.

Holloway v. Parker, 3d Dist. Marion No. 9-12-50, 2013-Ohio-1940, ¶ 18. “A trial

court will be found to have abused its discretion when its decision is contrary to law,

unreasonable, not supported by the evidence, or grossly unsound.” Id. An abuse of

discretion will not be found if the record presents some competent, credible

evidence to support the trial court’s decision. Id.

       {¶4} A petitioner for a domestic violence CPO must show by a

preponderance of the evidence that the petitioner or the petitioner’s family members

are in danger of domestic violence. Felton v. Felton, 79 Ohio St.3d 34, 42, 1997-

Ohio-302, 679 N.E.2d 672. “Domestic Violence” is defined in pertinent part as “the


                                          -3-
Case No. 14-17-06


occurrence of one or more of the following acts against a family or household

member: (a) Attempting to cause or recklessly causing bodily injury; (b) Placing

another person by the threat of force in fear of imminent serious physical harm or

committing a violation of [R.C. 2903.211 or 2911.211.]” R.C. 3113.31(A)(1). The

statute defines a girlfriend, who is or has cohabitated with her boyfriend, as a

“person living as a spouse” and thus, is a household member. R.C. 3113.31(A)(3-

4). The statute provides that the victim of the domestic violence may seek relief by

requesting a CPO. R.C. 3113.31(C). The statute also provides that if the trial court

issues a CPO, the court must provide the parties with the following notice.

       NOTICE

       As a result of this order or consent agreement, it may be unlawful
       for you to possess or purchase a firearm, including a rifle, pistol,
       or revolver, or ammunition pursuant to federal law under 18
       U.S.C. 922(g)(8). If you have any questions whether this law
       makes it illegal for you to possess or purchase a firearm or
       ammunition, you should consult an attorney.

R.C. 3113.31(F)(2).

       {¶5} A review of the record in this case shows that Cee testified that on

multiple occasions, Stone had caused physical injury to her. At the time of the

injuries, she was residing with Stone. Cee testified that when she tried to leave

Stone, he became angry and started throwing her things outside, so she went to

Stone’s brother’s home. Tr. 26. When Cee refused to come out and talk to Stone,

he started striking her vehicle, denting it and breaking the windshield. Id. Cee

                                        -4-
Case No. 14-17-06


testified that based upon her history with Stone, she was “scared of him”. Id. She

also indicated that she was afraid he would injure her dog. Id. When Cee was

admitted to the hospital to seek help for suicidal tendencies, Stone kept calling her

even though she repeatedly stated she did not want to see him or talk to him. Tr.

26-28. On rebuttal Cee testified that she did not feel like she could leave, that Stone

was violent towards her when she tried to leave and that she was “scared for her

life”. Tr. 76-77. As there was some competent, credible evidence that Stone had

attempted to cause physical injury to Cee and that Cee was in fear of imminent

serious physical harm, this court does not find that the trial court abused its

discretion in granting the CPO. The first assignment of error is overruled.

                                Firearm Restrictions

       {¶6} In the second assignment of error Stone argues that the trial court erred

by restricting his right to possess firearms when there was no nexus between the

restriction and the allegations that led to the CPO. After a full hearing, a trial court

may grant a protection order that may set forth the following conditions relevant to

this case.

       (a) Direct the respondent to refrain from abusing * * * the family
           or household members;

       ***

       (g) Require the respondent to refrain from entering the residence,
       school, business, or place of employment of the petitioner or
       family or household member;

                                          -5-
Case No. 14-17-06



         (h) Grant other relief that the court considers equitable and fair,
         including, but not limited to, ordering the respondent to permit
         the use of a motor vehicle by the petitioner or other family or
         household member and the apportionment of household and
         family personal property;

         (i) Require that the respondent not remove, damage, hide, harm,
         or dispose of any companion animal owned or possessed by the
         petitioner.

R.C. 3113.31(E)(1). The Ohio legislature has not made it a requirement that any

respondent who is subject to a CPO be restricted from possessing a firearm.1

         {¶7} This court has previously addressed the imposition of additional

restrictions in a CPO in the case of Maag v. Maag, 3d Dist. Wyandot No. 16-01-16,

2002-Ohio-1401. “While R.C. 3133.31 affords trial courts discretion in imposing

restrictions corresponding to a CPO, this discretion is not limitless.” Id. at *3.

“[R]estrictions must bear a sufficient nexus to the conduct that the trial court is

attempting to prevent.” Id.               This court has applied the requirement that the

restriction on the right to bear arms be related to the conduct in Clementz-McBeth

v. Craft, 3d Dist. Auglaize No. 2-11-16, 2012-Ohio-985. In Clements-McBeth, we

upheld the restriction because the testimony was that the respondent had threatened

the petitioners that he would kill them while holding a gun and specifically stated


1
 We note that 18 U.S.C. 922(g) has been recognized as unconstitutional as applied and is currently the subject
of proposed legislation in the U.S. House and Senate. See Binderup v. Attorney General United States of
America, 836 F.3d 336 (3d Cir. 2016), Keyes v. Lynch, 195 F.Supp.3d 702 (M.D. Pa. 2016), 2017 Cong. U.S.
HR 4142 and 2017 Cong. U.S. S 2009 for the latest versions. The constitutionality of the federal statute is
not before this court, so we need not address it.

                                                     -6-
Case No. 14-17-06


that “I have a gun. I can kill you.”. Id. at ¶ 35. Since the conduct specifically was

related to firearms, this court found a sufficient nexus between the restriction on

access to firearms and the conduct to be prevented. Id. at ¶ 36. See also Elkins v.

Reed, 5th Dist. Stark No. 2013CA0091, 2014-Ohio-1217 (holding that as there was

a sufficient nexus between the threats made and the restriction on firearms, the

restriction was permissible). However, in cases where there was no sufficient nexus

between the conduct and the firearm restriction, the restriction has not been

permitted. See Newhouse v. Williams, 167 Ohio App.3d 215, 2006-Ohio-3075, 854

N.E.2d 565, ¶ 16 (3d Dist.) (holding that when no evidence was presented that

respondent had threatened to use a deadly weapon or even owned a deadly weapon,

a restriction on possession of a firearm was not supported by the evidence); Lerner

v. Giolekas, 8th Dist. Cuyahoga No. 102768, 2016-Ohio-696, ¶ 51-52; and Boals v.

Miller, 5th Dist. Ashland No. 10-COA-039, 2011-Ohio-1470.

       {¶8} Here, no testimony was presented that Stone even owned a firearm. No

testimony was presented that he had ever threatened Cee with a deadly weapon.

According to the trial court, the only reason that the restriction was present was

because it was on the preprinted form. Without a nexus between the offending

conduct and the restriction, Stone’s constitutional right to bear arms may not be

restricted. The second assignment of error is well taken.




                                         -7-
Case No. 14-17-06


       {¶9} Having found error in some, but not all, of the particulars assigned and

argued, the judgment of the Court of Common Pleas of Union County is affirmed

in part and reversed in part. The matter is remanded for further proceedings in

accord with this opinion.

                                                       Judgment Affirmed in Part,
                                                                Reversed in Part,
                                                           And Cause Remanded

ZIMMERMAN and SHAW, J.J., concur.

/hls




                                        -8-